EXAMINER'S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leo G. Lenna on 5/18/2022.
The application has been amended as follows: 

21. (Currently Amended) A surgical table comprising: a base assembly; a pair of spaced apart support column assemblies that are each coupled to the base assembly, the support column assemblies each including an angulation assembly and a lift assembly; and a patient support structure coupled to the support column assemblies such that an outer frame of the patient support structure is positioned entirely between the support column assemblies, the angulation assemblies being configured to angle the patient support structure relative to the base assembly, the lift assemblies being configured to raise and lower the patient support structure relative to the base assembly.

40. (Currently Amended) A surgical table comprising: a base assembly;5 a pair of spaced apart support column assemblies that are each coupled to the base assembly, the support column assemblies each including an angulation assembly and a lift assembly; and a patient support structure comprising an outer frame pivotably coupled with the support column assemblies such that the outer frame of the patient support structure is positioned entirely between the support column assemblies and an inner frame comprising an upper leg that is pivotably coupled to a lower leg of the inner frame, the outer frame being coupled to the inner frame by a sliding and translating hinge, the hinge being configured to translate and rotate within a slot of the outer frame as the inner frame pivots relative to the outer frame; and first and second guide members each directly coupled to one of the lower legs and one of the support column assemblies, the angulation assemblies being configured to angle the patient support structure relative to the base assembly, the lift assemblies being configured to raise and lower the patient support structure relative to the base assembly.


Reasons for Allowance
	Claims 21-31 and 33-41 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to Claim 21-30 and 41, the prior art of Grady (US 1018757) teaches a surgeon’s operating table (10) wherein the table is capable of being moved into various positions such that the base assembly is centralized and below the patient support structure as shown in Annotated Fig 1.1 from Grady in the Non-Final Rejection filed on 03/02/2022. However, as the claim set filed on 05/02/2022 was amended the claim now is limited to the “an outer frame of the patient support structure is positioned entirely between the support column assemblies”, as such, the out frame of the patient support structure of Grady is not capable being between the support column assemblies. Rather the support column assemblies would always be beneath and never between the support structure.
In regards to Claims 31 and 33-39, the Non-Final rejection filed on 03/02/2022 stated that Claim 32 (now canceled) was considered to be Allowable Subject Matter (ASM). As such, with Claim 32 being moved into that of independent Claim 31, the independent claim (Claim 31) and those dependent (Claims 33-39) are deemed allowable for the following reason: Grady does not disclose that the foot sections are capable of being coupled to the support column assemblies by one of the guide members. The foot sections are only connected to the middle section and provide no connection to the guide members.
In regards to Claim 40, the above reasoning from Claims 21-30 and 41 are applied and it is deemed allowable.
	Therefore, with the prior art failing to disclose the instant invention and with an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/19/2022